Gardner, P. J.
The defendant was indicted for murder in the killing of Mary Simmons, “By recklessly, wantonly and in utter disregard of human life, assaulting with and running an automobile against and over” her. On the trial he was convicted of assault and battery. The defendant filed a motion for new trial on the general grounds only. While counsel for both the State and the defendant contend that the defendant was, indicted for .involuntary manslaughter in the commission of an unlawful act, the indictment shows that he was indicted for murder. The evidence is sufficient to show that the defendant operated an automobile across an intersection of two streets in the City of Augusta, Richmond County,- Georgia, unlawfully and in excess of the speed limit of fifteen miles per hour as limited by the city ordinance. In doing so, he struck Mary Simmons, inflicting a wound on the deceased which, several weeks thereafter, caused her death. We see nothing to be gained by detailing the evidence. The judge who tried the case in the exercise of his discretion approved the verdict. He did not commit error in so doing.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.